Exhibit WARRANT ISSUANCE AGREEMENT THIS WARRANT ISSUANCE AGREEMENT (this “Agreement”) is made and entered into as of January 30, 2008, by and between eMagin Corporation, a Delaware corporation (the “Company”), and Moriah Capital, L.P., a Delaware limited partnership (the “Lender”). Capitalized terms not otherwise defined herein have the meaning set forth in that certain Loan and Security Agreement by and between Lender, as lender, and the Company, as borrower, dated as of August 7, 2007 (as amended form time to time, the “Loan Agreement”). RECITALS WHEREAS, the Company and the Lender are parties to a Loan Conversion Agreement, dated as of August 7, 2007 (the “Loan Conversion Agreement”), with respect to conversion of the Loan Indebtedness defined therein; WHEREAS, the Company has requested that the Lender consent to the termination of the Loan Conversion Agreement in consideration for, among other things, the issuance by the Company to the Lender of the Warrant (as defined herein); and WHEREAS, the Warrant Shares (as defined herein) shall be subject to registration under the Registration Rights Agreement, dated as of August 7, 2007, between the Company and the Lender (as amended hereby, the “Registration Rights Agreement”); NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises, representations, warranties and covenants set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Issuance of Warrants; Termination of Loan Conversion Agreement. 1.1 On the date of execution of this Agreement, also known as the Closing Date, the Company is hereby issuing to Lender, and Lender agrees to acquire from the Company, a five-year warrant to acquire750,000 shares of the Company’s common stock at an exercise price of $1.50 per share, in the form annexed hereto as Exhibit A (the “Warrant”). 1.2 The parties hereby confirm that the Loan Conversion Agreement is terminated effective as of the date hereof and is of no further force or effect, and neither party shall have any further liability thereunder. 2.Closing; Delivery. 2.1 Closing Obligations of Company. On or prior to the date hereof, the Company shall have taken and shall take all actions necessary to issue the Warrants to Lender and to consummate the transactions contemplated hereby, including, without limitation, delivery or causing to be delivered to Lender on the date hereof the following: (i) TheWarrant, duly executed and delivered by the Company; (ii) An amendment to the Registration Rights Agreement described below; and (iii) such other certificates, documents, receipts and instruments as Lender or its legal counsel may reasonably request. 2.2 Closing Obligations of Lender.On or prior to the date hereof, Lender shall have taken and shall take all actions necessary for consummation by Lender of the transactions contemplated hereby. 3.Registration of Warrant Shares. The parties hereby agree that the Registration Rights Agreement shall be deemed amended to the extent set forth below as the context indicates, but shall otherwise shall remain in full force and effectas follows: 3.1 Registrable Securities. The Warrant Shares shall be “Registrable Securities”, as defined in the Registration Rights Agreement. 3.2 Registration Statement –Warrant Shares. The Company shall file a Registration Statement(as defined in the Registration Rights Agreement) for thehares of common stock underlying the Warrant (the “Warrant Shares”) no later than thirty (30) days from the date hereof (such deadline referred to as the “Warrant Shares Filing Date”), with an Effectiveness Date (as defined in the Registration Rights Agreement) no later than one hundred twenty (120) days from the Warrant Shares Filing Date. 3.3 Cut Back Provision.Notwithstanding anything contained herein to the contrary, in the event that the Securities and Exchange Commission (the “Commission”) limits the amount of (i) Registrable Securities (as defined in the Registration Rights Agreement) or (ii) the number of Warrant Shares that may be sold by selling security holders in a particular Registration Statement, or the Commission takes the position that the all or a portion of the Registrable Securities or Warrant Shares cannot be registered, the Company may exclude from such registration statement the minimum number of Registrable Securities and/or Warrant Shares on behalf of the Lender as is necessary to comply with such limitation by the Commission; provided that any such cutback shall be on a ratable basis with other selling securityholders under such registration statement to the extent not prohibited by any agreement to which the Company is a presently a party. In such event the Company shall give the Lender prompt notice of the number of the shares so excluded.Further, and in addition to the foregoing, the Company will not be liable for payment of any damages or penalties for any delay in registration of the Registrable Securities and/or Warrant Shares in the event that such delay is due to the fact that the Commission has limited the amount of Registrable Securities and/or Warrant Shares that may be included and sold by selling security holders in the Registration Statement pursuant to Rule 415 promulgated under the 1933 Act or any other basis. Without limiting Lender’s rights under the Registration Rights Agreement, in the event of any such cutback, the Company shall use its reasonable best efforts to register the securities that were the subject of such cutback in accordance with Section 7(e) (“Piggy-Back Registrations”) of the Registration Rights Agreement. 4.Representations and Warranties of the Company.The Company hereby represents and warrants to Lender as follows: 4.1Organization, Good Standing and Qualification.Each of the Company and its Subsidiaries is a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of organization.Each of the Company and its Subsidiaries has the corporate power and authority to own and operate its properties and assets; to execute, deliver and perform or cause to be executed, delivered and performed this Agreement ; and to carry on its business as presently conducted. 4.2 Capitalization; Voting Rights. (i)The authorized and issued capital stock of the Company as of the date hereof is as disclosed in the Company’s filings that are required by the Securities Act of 1933, as amended (the “Securities Act”) and the Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”) (the “SEC Reports”) to be filed with the Securities and Exchange Commission (“SEC”). (ii)Except as disclosed in the SEC Reports, other than: (i) Common Stock reserved for issuance under the Company’s stock option plans and (ii) the Warrants, there are no outstanding options, warrants, rights (including, but not limited to, conversion or preemptive rights and rights of first refusal), proxy or stockholder agreements, or other arrangements or agreements of any kind for the purchase or acquisition from the Company or its Subsidiaries, of any of their securities.Neither the offer, issuance or sale of any of, or the issuance of any of, the Issued Shares, nor the consummation of any transactions contemplated hereby, will result in a change in the price or number of any securities of the Company or its Subsidiaries authorized or issued. (iii)All issued and outstanding securities: (i) have been duly authorized and validly issued and are fully paid and nonassessable and (ii) were issued in compliance with all applicable state and federal laws. (iv)The Warrant Shares have been duly and validly reserved for issuance.When issued in compliance with the provisions of this Agreement and the Warrants, the Warrant Shares will be validly issued, fully paid and nonassessable, and will be free of any liens, charges, encumbrances, options, rights of first refusal, security interests, claims, mortgages, pledges, charges, easements, covenants, restrictions, (except as contained herein) obligations, or any other encumbrances (including, without limitation, any conditional sale or other title retention agreement or any lease in the nature thereof and any agreement to grant or to permit or suffer to exist any of the foregoing) or third party rights or equitable interests of any nature whatsoever or any Liens all of the above shall be referred to herein as a “Lien”. 4.3Authorization; Binding Obligations.All corporate action on the part of the Company necessary for the authorization of the Warrants, and the performance of the same, has been taken.The Warrants, when executed and delivered, will be valid and binding obligations of the Company, enforceable against it in accordance with their terms. 4.4Title to Properties and Assets; Liens, Etc.Except for Permitted Encumbrances, each of the Company and each of its Subsidiaries has good and marketable title to its properties and assets, and good title to its leasehold estates, in each case not subject to any Liens. 4.5No Conflicts.Neither the Company nor any of its Subsidiaries is in violation or default of (a) any term of its formation documents or by-laws or (b) of any provision of any indebtedness for borrowed money, Contract any mortgage, indenture, lease, license, agreement or contract (collectively, “Contracts”) or judgment, order, writ, injunction, or decree (“Orders”).The execution, delivery and performance of this Agreement will not, with or without the passage of time or giving of notice, result in any violation, or be in conflict with, or constitute a default under, any such term or provision of indebtedness for borrowed money, Contract or Order, or result in the creation of any Lien upon any of the securities, properties or assets of the Company or any of its Subsidiaries, or the suspension, revocation, impairment, forfeiture or nonrenewal of any licenses, permits, franchises, approvals, consents, waiver, notices, authorizations, qualifications, concessions, or the like. 4.6Registration Rights and Voting Rights.Except as disclosed in the Registration Rights Agreement, neither the Company nor any of its Subsidiaries is presently under any obligation, and neither the Company nor any of its Subsidiaries has granted any rights, to register any of the Company’s or its Subsidiaries’ securities.Except as disclosed in any SEC Reports, to the Company’s best knowledge, no stockholder of the Company or any of its Subsidiaries has entered into any agreement with respect to the voting of equity securities of the Company or any of its Subsidiaries. 4.7Valid Offering.Assuming the accuracy of the representations and warranties of Lender contained in this Agreement, the offer, sale and issuance of the Warrants and the Warrant Shares will be exempt from the registration requirements of the Securities Act, and will have been registered or qualified (or are exempt from registration and qualification) under the registration, permit or qualification requirements of all applicable state securities laws. 4.8SEC Reports.The Company’s SEC Reports do notcontain any untrue statement of a material fact nor omit to state a material fact necessary in order to make the statements contained herein or therein, in light of the circumstances in which they are made, not misleading. 5.Representations and Warranties of Lender.The Lender hereby represents and warrants to the Company that (a) the Lender has the power and authority to execute, deliver and perform this Agreement, (b) all partnership or corporate action on Lender’s part required for the execution, delivery and performance of this Agreement has been taken, (c) upon execution and delivery, this Agreement is the valid and binding obligation of Lender, enforceable in accordance with its terms. 6.Covenants of the Company.The Company covenants and agrees with Lender as follows: 6.1Reporting Requirements.So long as the Warrant has not been exercised or terminated, the Company and its Subsidiaries will timely file with the SEC and state regulatory authorities all reports, documents, information and other material required to be filed or disclosed thereto. 6.2SEC Reporting.So long as the Warrant has not been exercised or terminated, the Company shall comply with all reporting requirements under the Securities Exchange Act, including, but not limited to, making available all required current information regarding the Company under Rule 144(c) under the Securities Act, so as to enable Lender to effect resales of the Issued Shares under Rule 144.The Company shall cooperate with Lender in connection with all resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to allow such resales, provided the Company and its counsel receive reasonably requested representations from Lender and broker, if any. 6.3Indemnification.The Company and its Subsidiaries agree, jointly and severally, to indemnify, hold harmless, reimburse and defend Lender, and Lender’s partners, officers, directors, agents, representatives, affiliates, members, managers, and employees, against any claim, cost, expense, liability, obligation, loss or damage (including, without limitations, reasonable legal fees) of any nature, incurred by or imposed upon them which results, arises out of, or is based upon: (a) any misrepresentation by the Company or any of its Subsidiaries, or breach of any warranty by the Company or any of its Subsidiaries in this Agreement, or in any exhibits or schedules attached hereto, and (b) any breach or default in performance by Company or any of its Subsidiaries of the their obligations hereunder. 7.Miscellaneous. 7.1Notices.All notices, requests and demands to or upon the respective parties hereto shall be given in writing and shall be deemed to have been duly given or made upon receipt by the receiving party.All notices, requests and demands are to be given or made to the respective parties at the following addresses (or to such other addresses as either party may designate by notice in accordance with the provisions of this paragraph): If to the Company: 10500 N.E. 8th
